Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Claims 3-4, 10-11, 17-18 have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 4/7/2021) persuasive to overcome rejection of the claims over the previously- applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1, 8 and 15 as a whole, and in particular the recited / amended feature{s} of the user device comprising a processor and configured to “obtain context information and control information of at least one external electronic device from the at least one external electronic device, and obtain, from another external electronic device, information on a function executed in the another external electronic device, the control information indicating a state of the at least one external electronic device; estimate a first activity state of a user using the context information and the control information; estimate preference information using the function executed in the another external electronic device: and transmit the first activity state and the preference information to the at least one external electronic device...’ – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  

The Office has considered also Applicant’s associated remarks dated 4/7/2021, noting the discrepancies between the newly amended claim limitations of the independent claim(s) and the currently cited prior art [Applicant Remarks: par 2, pg. 8 -- par 4, pg. 10], and likewise deems the associated remarks in support of the current claim amendments persuasive.  Hence, the claims are considered in condition for patentability.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451